                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

STATE FARM MUTUAL
AUTOMOBILE INSURANCE                                  CV 20-130-M-DWM
COMPANY,

                      Plaintiff,                          JUDGMENT

  vs.

TANNER HOMES,

                      Defendant,

 and

KYIA HENDRICKSON,

               Defendant-Intervenor.


       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of
Plaintiff State Farm Mutual Automobile Insurance Company in accordance with
the Court’s Order. Defendant-Intervenor Hendrickson's motion is denied and this
action is closed.

        Dated this 29th day of June, 2021.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Nicole Stephens
                                   Nicole Stephens, Deputy Clerk
